NO. COA13-933

                          NORTH CAROLINA COURT OF APPEALS

                                   Filed: 3 June 2014


STATE OF NORTH CAROLINA

    v.                                             Durham County
                                                   No. 11CRS061001
PIERCE MCCOY,
     Defendant.


    Appeal by defendant from judgment entered on or about 19

February      2013   by    Judge    R.    Allen    Baddour     in   Superior   Court,

Durham County.       Heard in the Court of Appeals 23 January 2014.


    Attorney General Roy A. Cooper, III, by Special                            Deputy
    Attorney General Melody Hairston, for the State.

    Anne Bleyman, for defendant-appellant.


    STROUD, Judge.


    Defendant appeals judgment convicting him of possession of

firearm by felon.         For the following reasons, we find no error.

                                   I.     Background

    Defendant was charged with possession of a firearm by a

felon based upon an investigation conducted by Officer Charles

Britt    of    the   fraud     unit       of   the    Durham    Police     Department

Investigations       Bureau.             Officer     Britt     testified    that   he

“download[s] pawn [shop] files every morning and check[s] for
                               -2-
stolen property[.]” “[A]t the end of every month [Officer Britt]

run[s] all firearms that are pawned at the pawn shops in Durham.

Then [Officer Britt] check[s] to see if either persons that have

sold or pawned firearms are convicted felons.”   In 2011, Officer

Britt picked up a buy transaction (“buy ticket”)1 for a firearm

which listed defendant’s name and date of birth.    Defendant had

previously been convicted of a felony.   At defendant’s trial the

State admitted exhibits, including the buy ticket, a DVD, and an

affidavit of indigency (“affidavit”).     A jury found defendant

guilty of possession of a firearm by a felon, and the trial

court entered judgment upon the conviction.   Defendant appeals.

                   II.   Defendant’s Signature

    Defendant first contends that “the trial court committed

error or plain error in allowing the signature on the affidavit

to be compared to the signature on the buy ticket where the

signatures on the documents were not sufficiently authenticated

nor ruled to be sufficiently similar to each other in violation

1
  The “buy transaction” is actually a piece of paper signed by
the individual selling property to the pawn shop.          It is
documentary evidence that the individual is selling property to
the pawn shop.    The director of operations of the pawn shop
testified that “[a] buy transaction and a pawn transaction are
two different things. . . .     A pawn is when you're actually
leaving your merchandise in exchange for money for an extended
period of time; 30 days. A buy transaction, you're literally
relinquishing your rights to the merchandise immediately[.]”
                                                -3-
of   .    .    .   [defendant’s]          rights.”         (Original        in    all   caps.)

Defendant’s        arguments        are    based      upon    the    comparison         of    his

signature on the buy ticket and his affidavit; defendant claims

that each signature required authentication by either an expert

in handwriting analysis or by a witness who was familiar with

his handwriting based upon knowledge gained outside of this case

in order for the jury to be able to compare them.                                Defendant is

correct        that     no    witness     testified          who    could    identify        the

signatures         as    an     expert     or      based      upon    familiarity            with

defendant’s signature outside of the case, but we disagree with

defendant that such testimony was necessary.

A.       Affidavit of Indigency

         The   State’s       last   witness       was   “a     Deputy      Clerk    with      the

Durham County Superior Criminal Division.”                           Through the Deputy

Clerk     the      State      admitted     “a    certified,         true    copy”       of   the

affidavit which was signed by defendant and had his date of

birth on it.            The affidavit was “SWORN/AFFIRMED AND SUBSCRIBED

TO BEFORE” a Deputy Clerk of Superior Clerk who also signed the

document, which is a self-authenticating document pursuant to

North Carolina General Statute § 8C-1, Rule 902, and thus the

affidavit did not need to be authenticated pursuant to Rule 901.

See N.C. Gen. Stat. § 8C-1, Rules 901 and 902 (2011).                               As such,
                                    -4-
the trial court did not err in admitting the affidavit without

consideration of North Carolina General Statute § 8C-1, Rule

901.

B.     Comparison of Defendant’s Signature

                In determining the authenticity of a
           document, it is a well-settled evidentiary
           principle that a jury may compare a known
           sample of a person’s handwriting with the
           handwriting on a contested document without
           the aid of either expert or lay testimony.
           However,   before    handwritings  may   be
           submitted to a jury for its comparison, the
           trial court must satisfy itself that there
           is enough similarity between the genuine
           handwriting and the disputed handwriting,
           such that the jury could reasonably infer
           that   the  disputed   handwriting is  also
           genuine.

State v. Owen, 130 N.C. App. 505, 509, 503 S.E.2d 426, 429

(1998) (citations and quotation marks omitted) (citing State v.

LeDuc, 306 N.C. 62, 291 S.E.2d 607 (1982)), disc. review denied

and appeal dismissed, 349 N.C. 372, 525 S.E.2d 187-88 (1998).

       In State v. LeDuc, the case cited in Owen, id., the Supreme

Court   noted   that   the   “preliminary   determinations[,]”   both   of

whether one of the handwritings was genuine and whether the

genuine and disputed handwritings were similar, were to be made

by the trial court.          306 N.C. 62,    74, 291 S.E.2d 607, 614

(1982), overruled on other grounds, State v. Childress, 321 N.C.

226, 362 S.E.2d 263 (1987).          Yet the Court also stated that
                                    -5-
“[b]oth of these preliminary determinations by the trial judge

are questions of law fully reviewable on appeal.”           Id.    Thus in

LeDuc,        this   Court     itself     made     “these    preliminary

determinations[.]”      Id.      (“In the instant case, the samples

shown to the jury for comparison with the disputed charter were

given by the defendant himself. Having examined these samples

with the disputed signature on the charter, we are satisfied

that there is enough similarity between them for the documents

to have been submitted to the jury for its comparison.”)                 In

Owen, this Court noted that both the trial court and this Court

itself had compared the genuine and disputed handwritings.              See

Owen, 130 N.C. App. at 509, 503 S.E.2d at 429-30.

     Thus, we must review the evidence to determine if there was

“enough similarity between them for the documents to have been

submitted to the jury for its comparison.”           LeDuc, 306 N.C. at

74, 291 S.E.2d at 614.          The “known sample” of the signature,

found    on   defendant’s    self-authenticating   affidavit,     see   N.C.

Gen. Stat. § 8C-1, Rule 902, shows the signature of “Pierce E.

McKoy[.]”2      Notable about the signature on the affidavit is the

inclusion of the middle initial followed by a period and that



2
  We note that the judgment and documents in the record spell
defendant’s name McCoy with a “c” rather than a “k” as in McKoy.
                                              -6-
the “c” in “McKoy” is underscored with a zigzag line.                               On the

buy ticket which has the disputed signature, the signature is

also     by    “Pierce       E.     McKoy[,]       including    the    middle       initial

followed by a period, and the “c” in “McKoy” underscored by a

zigzag    line.         In    fact,     all    of     the    letters   are      formed   in

essentially       the        same    way     and      the    signatures      are     nearly

identical.       We are “satisfied that there is enough similarity

between the genuine handwriting and the disputed handwriting,

that     the    jury     could       reasonably        infer    that      the      disputed

handwriting is also genuine[.]”                       LeDuc, 306 N.C. at 74, 291

S.E.2d at 614.          Thus, the buy ticket with the disputed signature

was properly admitted, and the jury was free to compare the

signature on it with the signature on the self-authenticating

affidavit.      See id.        Accordingly, this argument is overruled.

                                  III. Motion to Dismiss

       Defendant       next       contends     that    the    trial    court    erred    in

denying his motion to dismiss.                  Defendant argues that the State

failed to present sufficient evidence that he either actually or

constructively possessed the gun which was sold to the pawn

shop.

               The standard of review for a motion to
               dismiss is well known. A defendant’s motion
               to dismiss should be denied if there is
               substantial evidence of: (1) each essential
                                 -7-
          element of the offense charged, and (2) of
          defendant’s being the perpetrator of the
          charged offense. Substantial evidence is
          relevant evidence that a reasonable mind
          might accept as adequate to support a
          conclusion. The Court must consider the
          evidence in the light most favorable to the
          State and the State is entitled to every
          reasonable inference to be drawn from that
          evidence. Contradictions and discrepancies
          do not warrant dismissal of the case but are
          for the jury to resolve.

State v. Teague, 216 N.C. App. 100, 105, 715 S.E.2d 919, 923

(2011)   (citation   omitted),   disc.   rev.   denied   and   appeal

dismissed, 365 N.C. 547, 720 S.E.2d 684 (2012).

          There are two elements to possession of a
          firearm by a felon: (1) defendant was
          previously convicted of a felony; and (2)
          thereafter possessed a firearm.            It is
          uncontested    that     defendant     had    been
          convicted of a felony prior to the date in
          question. Therefore, the only element we
          must consider is possession.
               Possession of any item may be
               actual   or    constructive.    Actual
               possession requires that a party
               have physical or personal custody
               of   the    item.    A   person    has
               constructive possession of an item
               when the item is not in his
               physical      custody,     but       he
               nonetheless has the power and
               intent to control its disposition.

State v. Mitchell, ___ N.C. App. ___, ___, 735 S.E.2d 438, 442-

43 (2012) (citations and quotation marks omitted).
                                    -8-
       Here, as in Mitchell, defendant does not contest that he

has previously been convicted of a felony, so possession is the

only element at issue on appeal.          See id. at ___, 735 S.E.2d at

443.    Taken in a light most favorable to the State, see Teague,

216 N.C. App. at 105, 715 S.E.2d at 923, the State presented a

DVD showing a man consistent with defendant’s appearance placing

a gun on the pawn shop counter.             The State’s evidence also

included a buy ticket with both defendant’s name and date of

birth   on   it   along   with   defendant’s   affidavit   uncontestably

signed by defendant.      A director of operations for the pawn shop

explained that the individual signing the buy ticket at issue

here is “literally relinquishing [his] rights to the merchandise

immediately[,]” in this case the gun.          As discussed above, the

jury could find based upon comparison of the signatures on the

affidavit and the buy ticket that the same person signed both of

them, meaning that the person who placed the gun on the counter

of the pawn shop, sold the gun to the pawn shop, and filled out

the buy ticket, was the defendant. This evidence would permit

the jury to find that the defendant actually possessed the gun

when he brought it to the pawn shop to sell it.                This was

substantial evidence upon which to deny defendant’s motion to

dismiss, see Mitchell, ___ N.C. App. at___, 735 S.E.2d at 443;
                                 -9-
Teague, 216 N.C. App. at 105, 715 S.E.2d at 923, and therefore

overrule this argument.

                      IV.    Jury Instructions

    Before defendant’s trial he stipulated in writing as to his

prior felony conviction.     When the trial court was instructing

the jury it stated,

         [O]n February 10th, 2000, in Durham County
         Superior Court, the defendant pled guilty to
         the felony of possession of a firearm by a
         felon that was committed on July 2nd, 1999,
         in violation of the laws of the State of
         North Carolina. The defendant and the State
         have stipulated to this prior conviction.
         So, for purposes of . . . this trial you are
         to find this element to be proved beyond a
         reasonable doubt.”    Defendant contends it
         was error for the trial court to instruct
         the jury in this manner, and the State
         agrees.

    Defendant failed to object at trial, but now contends it

was plain error for the trial court to inform the jury he had

previously been convicted of the crime possession of a firearm

by a felon.   In light of the evidence as noted above, we are not

convinced that the trial court’s statement that defendant had

previously been convicted of the same crime “had a probable

impact on the jury’s finding that the defendant was guilty.”

See Lawrence, 365 N.C. at 518, 723 S.E.2d at 334.    Accordingly,

we overrule this argument.
                         -10-
                    V.   Conclusion

For the foregoing reasons, we find no error.

NO ERROR.

Judges HUNTER, JR., Robert N. and DILLON concur.